Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated February 22, 2013 relating to the consolidated financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in Home Properties, Inc. Annual Report on Form 10-K for the year ended December31, 2012.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ Pricewaterhouse Coopers LLP PricewaterhouseCoopers LLP Boston, MA February 28, 2013
